Citation Nr: 1329134	
Decision Date: 09/11/13    Archive Date: 09/17/13

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for trigeminal neuralgia. 

2.  Entitlement to service connection for a sinus disorder, claimed as secondary to herbicide exposure.  

3.  Entitlement to service connection for a gastrointestinal disability, to include gastroenteritis and irritable bowel syndrome.

4.  Entitlement to service connection for a lung disability, claimed as caused by asbestos exposure during service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  He was in Vietnam from July 1970 to July 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 1998, August 2002, and July 2004 RO decisions.

In July 2004, the Board remanded the issue of entitlement to service connection for a gastrointestinal disorder.  A November 2009 Board decision reopened the Veteran's claim for entitlement to service connection for fibrotic scarring of the right lung, then denied that appeal on the merits, as well as the appeals for entitlement to service connection for a gastrointestinal disorder, trigeminal neuralgia, and a sinus disorder.

In a November 2011 Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (CAVC or Court), the four issues addressed herein were remanded to the Board.  The Board then remanded the matter to the VA's Appeals Management Center for additional evidentiary and procedural development in May 2013.  Such development having been satisfactorily accomplished, as discussed in greater detail below, the matter has been returned to the Board for further appellate review.

The Veteran testified during a Board hearing in November 2003 before a Veterans Law Judge (VLJ) as to the issue of service connection for a gastrointestinal disorder, addressed in the July 2004 Board decision.  The Veteran testified before the undersigned VLJ in June 2009, as to each issue currently on appeal, to include service connection for a gastrointestinal disorder.  Because the Veteran has testified before two VLJs involving the same issue, each must participate in the outcome.  As such, this decision is being rendered by a panel of three VLJs.  38 U.S.C.A. §§ 7102, 7107(c); 38 C.F.R. § 20.707. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the CAVC held that a Veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Pursuant to the Court's recent holding in Arneson, a letter was sent to the Veteran in June 2012 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  No response was received from the Veteran.  Therefore, the Board finds that there is no hearing request pending at this time, and the Board has complied with the requirements set forth in Arneson.  38 C.F.R. § 20.700(a).

The Veteran has filed a claim for service connection for residuals of an umbilical hernia for which he underwent surgery in February 2008.  This claim has not yet been addressed by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  The Veteran also has a pending claim for special monthly compensation based upon aid and attendance which is under active review by the RO.

We observe that service connection for a stomach ulcer was denied by the Board in July 2004.  The Veteran did not appeal this decision to the Court and it is thus final.  Given this situation, the Board's instant decision does not encompass any gastroinestinal disability related to a stomach ulcer, as this matter has already been finally decided.  


The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  Trigeminal neuralgia is at least as likely as not related to a remote lightning strike in 1969.

2.  The evidence of record does not show that the Veteran has a sinus disorder which is related to service in any way, to include exposure to herbicides and fuels during service.

3.  The evidence of record does not show that the Veteran has a gastrointestinal disability, to include gastroenteritis and irritable bowel syndrome, which is related to service in any way.

4.  The evidence of record does not show that the Veteran's lung disability is related to service, to include any exposure to asbestos during service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for trigeminal neuralgia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  Service connection for a sinus disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Service connection for a gastrointestinal disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


4.  Service connection for a lung disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was provided with this information as to his claims for service connection in letters of June 2002 and September 2003prior to the initial decisions in the case.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in May 2009.

The Board also observes that in the Court's review of this matter, the Court identified no problems with the notice provided to the Veteran.  

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA examinations obtained in this case are adequate.  The examination reports relied upon were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disabilities at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  The Board acknowledges that some phrasing in the rationales for the March 2013 medical opinions relating to the sinus and  gastrointestinal claims contain imprecise language.  Specifically, " . . . as less as likely as not (50 percent or lesser probability) . . ."  However, in the context of the entire examination report and opinion, which contained an extensive explanation, the intent of the medical opinions are clear and there is no ambiguity that requires clarification in this case.  The imprecise language described above amounts to harmless error.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

Veterans Law Judges who preside over hearings have a responsibility to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 at 492 (2010).  Review of both Board hearing transcripts reveals that the Veterans Law Judges asked questions pertinent to the issues on appeal and sought to ascertain any pertinent outstanding and obtainable evidence which would support the Veteran's appeal.  Neither the Veteran nor his current representative nor his previous attorneys have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearings.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judges complied with the duties set forth in 38 C.F.R. 3.103(c)(2). 

In support of his claim for service connection for trigeminal neuralgia, the Veteran requested that the VA obtain copies of his VA dental records dated subsequent to January 2011.  Although the file contains VA dental records dated prior to January 2011, no additional records were obtained.  In light of the grant reached below, the Board finds this omission to constitute harmless error at most.  

During the 2003 hearing on appeal, the Veteran reported that he received some sort of psychiatric treatment following being struck by lightening in 1969.  Careful review of the file reveals that no request for psychiatric treatment records has ever been made.  Similarly, in an April 2011 written statement, he reported that he had been treated at the medical facility in Bethesda, Maryland and/or "Walter Reed" after the lightning strike in July 1969.  Again, careful review of the file reveals that no request for clinical hospital records reflecting care provided at either location has been made.  In light of the grant reached below, the Board finds this omission to also constitute harmless error.  

The Court's memorandum decision focuses upon the VA's failure to make a finding as to whether the Veteran was actually exposed to asbestos during service.  In an attempt to address this concern, in the September 2012 remand, the Board ordered the AMC to attempt to verify the Veteran's claimed asbestos exposure by requesting any military records to confirm the presence of asbestos within military barracks at Fort Polk, Louisiana in 1971.  The AMC contacted the National Personnel Records Center.  That organization provided copies of the Veteran's service personnel records, which were already contained in the file, but no other information pertaining to asbestos.  The AMC also provided the Veteran with a VA examination for purposes of obtaining an informed medical opinion as to the etiology of the Veteran's currently-shown lung symptoms.  Upon review of the entire file, the Board determines however, that no further evidentiary development is necessary.  As set forth below, the Board finds that the medical evidence in this case is dispositive; that even if the VA were to make a formal finding of exposure to asbestos, the preponderance of the evidence is against service connection.  Thus, the Board holds that no further development or adjudicative actions are necessary with regard to this issue either.

Service treatment records, private treatment records, VA treatment records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented sworn testimony in support of his appeal during two Board hearings and has provided multiple written submissions as well.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's voluminous claims folder and in his Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  



Regulations pertaining to Agent Orange exposure, which includes all herbicides used in Vietnam, provide that if a veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including some types of cancer, for which service connection may be presumed due to an association with exposure to herbicide agents.  Neither sinusitis nor mucoperiosteal disease are included among these diseases.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Evidence which may be considered in rebuttal of service incurrence of a disease listed in Section 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present. 38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thusly:  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110. In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).  Thus, in the absence of proof of a present disability there can be no valid claim.  Brammer.  Furthermore, a current disability at some point during the appeal period is required for a successful claim for VA benefits.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

There are no statutes specifically dealing with asbestos and service connection for asbestos related diseases and the Secretary of VA has not promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  Department of Veterans Benefits, Veterans Administration, DVB Circular 21-88-8, Asbestos-related diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VBA's ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. (hereinafter M 21-1MR).  In addition, an opinion by VA's Office of General Counsel  discussed the development of asbestos claims.  VAOPGCPREC 4-2000.

VA has acknowledged that a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual notes that asbestos particles have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis and tumors.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce plural effusion and fibrosis, pleural plaque, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  The Manual also notes that lung cancer associated with asbestos exposure originates in the lung parenchyma, rather than the bronchi. 

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  This is significant considering that, during World War II, several million people were employed in shipyards and U.S. Navy Veterans were exposed to asbestos since it was used extensively in military ship construction.  Many of these people have only recently come in for medical attention because the latency period varies from 10 to 45 or more years between first exposure and development of the disease.  Also of significance is that the exposure to asbestos may be brief, (as little as a month or two) or indirect (bystander's disease). 

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in-service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

Although there is no categorical requirement of " 'competent medical evidence ... [when] the determinative issue involves either medical etiology or a medical diagnosis,' " more than a mere assertion on the part of a claimant is required to establish either a current diagnosis or a nexus between a diagnosis and an event, such as an injury, in service."  Davidson v. Shinseki, 581 F.3d at 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007)).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  Further, if the disability is of the type for which lay evidence is competent, the Board must then weigh that evidence against other evidence of record in making its determination regarding the existence of service connection.  Buchanan v. Nicholson, 451 F.3d 1331, 1334-37 (Fed.Cir.2006). 

      Trigeminal neuralgia 

The Veteran contends that in July 1969 at a missile base in Rockville, Maryland, the guard shack he was in was struck by lightning, and that he currently has numerous neurological residuals from this event, to include trigeminal neuralgia.  He asserts he was rendered unconscious by the strike.  A fellow serviceman has provided a statement to the effect that he witnessed the strike and waited with the Veteran for the ambulance to arrive.  In his written statement he indicates that he initially thought the Veteran had died, but that "there was a medical person assign to the Company that helped [the Veteran] to breathe," before the ambulance arrived.  

Trigeminal neuralgia was initially diagnosed in March 2002.  In an April 2004 neurology note, the Veteran's treating neurologist attributed the trigeminal neuralgia to the remote lightening strike.  Similarly, the report of an August 2010 compensation and pension examination conducted pursuant to the Veteran's claim for service connection for migraine headaches, reflects the Veteran's history of having had symptoms such as headaches, shakiness, vertigo, hearing voices and smelling smoke ever since the lightning strike.  In opining that the Veteran's headaches and vertigo were related to this incident, the examiner commented that the Veteran had had a "very bad lightning injury which affected the whole body.  Several neurological dysfunctions, including headache have been reported after lightning injury."  

Essentially this claim has been denied over the years because there is no corroboration of the Veteran's account of having been hit by lighting in his service treatment records.  However, as set forth above, it does not appear that a separate request for clinical hospital records or for psychiatric records was ever made.  Because these records are stored separately within the National Personnel Records Center, special requests are generally required to obtain hospital records and mental health records.  Although psychiatric records would not necessarily confirm a neurological injury, if the Veteran received psychiatric care after the injury in service, such records would tend to corroborate the lightning strike event as well.  

Following review, however, the Board determines that the Veteran's story is credible and therefore further delay for purposes of requesting these records is not warranted.  The Veteran's account of the lightning strike has remained consistent throughout and is corroborated by a witness to the strike.  Two individual physicians have explained that such an event can cause latent neurological dysfunction.  Additionally, service connection has been granted for tinnitus, vertigo, and headaches related to the putative lightening strike in service.  

In the memorandum decision, the Court pointed to a 2002 medical record which reads, "After he woke up from the lightening injury, he had tinnitus, vertigo, and facial pain," for the proposition that the Board should consider the trigeminal neuralgia to be inextricably intertwined with the Veteran's vertigo and migraine claims, as all may have a common etiology.

In short, when the Veteran's story is accepted as credible, the evidence falls into place and supports an equipoise grant of service connection for trigeminal neuralgia.  The evidence of record established (1) the existence of a present disability involving trigeminal neuralgia; (2) in-service incurrence of an event which can cause trigeminal neuralgia; and (3) a causal relationship between the present disability and the disease or injury incurred during service."  Shedden.

Thus, reasonable doubt is resolved in the Veteran's favor, and the appeal for service connection for trigeminal neuralgia is granted.

      Sinus disability 

The Veteran contends that exposure to herbicides such as Agent Orange, and exposure to diesel fuel during service, have caused or contributed to his current sinus disorder.  

The report of the July 1971 discharge medical examination reflects that the Veteran's head, nose, and sinuses were deemed to have been normal upon clinical examination.

During the June 2009 Board hearing, the Veteran testified that he has had sinus problems ever since he got out of service.  Review of his VA treatment records, which span most of the time period between his discharge from service and the present, does not confirm is statement, however.  Although he has carried a diagnosis of chronic sinusitis since 2002, there is no indication of a chronic infectious process prior to that point.  Subsequent to 2002 he has received occasional antibiotic treatment for infrequent acute infections.

Because he served on active duty in Vietnam during the Vietnam era, the Veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  For purposes of this decision, the Board fully accepts the Veteran's statements that he was exposed to diesel fuel during service, to include having been sprayed with it, having breathed it in, and even having swallowed sprayed diesel fuel.  

As set forth above, the Veteran does not have a disease of his sinuses associated with herbicide exposure.  Thus, the presumption under VA law that such disease was caused by herbicide exposure is not available to him.  Notwithstanding, a Veteran may establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held that the holding of Combee is applicable in cases involving herbicide exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

In the attempt to substantiate a link between service and the currently-shown sinus problems, the Veteran was provided with a VA examination for purposes of compensation in March 2013.  The examiner was provided with and reviewed the Veteran's claims file, to include his service treatment records, in addition to conducting a clinical examination.  The examiner noted that the Veteran's mucoperiosteal disease was initially diagnosed in 2001 and 2002.  The examination report requires the examiner to choose the statement that most closely approximates the etiology of the claimed condition, in this case the sinus disorder.  The statement chosen states:  "The claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner provided the following explanation:

The Veteran's service was from 10/1/68 to 7/2/71.  The [V]eteran's separation examination of 7/2/71 shows normal clinical evaluation for all body systems, including the sinuses.  The sinus condition from mucoperiosteal disease uncovered after service, that is 2/25/0002, was inexistent in service, as medical records from 10/01 to 38 to 7/22/71 are devoid of any complaints, treatment or findings for ethmoid sinuses from mucoperiosteal disease.  While the outpatient reports from VANOLA on 11/5/01 to 6/20/02, which reveal the MRI results on 2/25/02 shows an impression of mucoperiosteal disease of the ethmoid sinuses, again, this condition was not found in the [V]eteran's service medical records.  On March 24, 2008, he was treated for allergic rhinitis, and was provided continued refills for nasal sprays and loratidine since.  This allergic rhinitis condition was also found to be inexistent in service. 

By all evidence reviewed, the Veteran's claimed allergies/sinus condition, which occurred greater than three decades following his discharge from service, shows no link as a diagnosed condition he was treated for while in service.  Further, the Veteran's claim of current sinus condition, as associated with herbicide exposure while in service, remains unsubstantiated.  Thus, it is as less as likely as not (50 percent or lesser probability) that any current sinus disorder is etiologically-related to the Veteran's period of active duty service, including the result of in service herbicide and/or diesel fuel exposure.  

The Veteran's service treatment records are negative for sinus problems, and there is no corroboration in the medical evidence of his testimony that he has had sinus problems for many years after service.  Although the Veteran is conceded to have had in-service exposure to the toxic chemicals in herbicides and fuels, no medical linkage between such exposure and his recent sinus problems is shown.  In this regard, the Board chooses to accord greater probative weight to the informed opinion of the March 2013 VA examiner than to the Veteran's own assertions, as the Veteran does not possess the requisite medical expertise necessary to link the in-service exposure to his current sinus problems.  Some medical issues, such as this one involving the long-term effects, if any, of multiple chemical exposures; require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  Davidson, Jandreau.  

With regard to the years-long evidentiary gap in this case between active service and the earliest clinically-recorded manifestations of a sinus disorder, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

This appeal must be denied on the basis that no connection whatsoever between the current sinus problems and service is shown.  There is no medical evidence linking the Veteran's sinus problems to exposure to herbicides and fuels, or to service in any other way.  The single relevant medical opinion in the file is unequivocally against the Veteran's claim.  The preponderance of the evidence is against service connection for a sinus problem, and the appeal must be denied.

      Gastrointestinal disability

The Veteran contends that his stomach problems began as a result of the lightning strike and continued in Germany and Vietnam.  His service records reflect treatment for gastroenteritis in April 1971.  However, upon the July 1971 general medical examination conducted at the time of the Veteran's discharge from service, his abdomen and viscera were deemed to have been normal upon clinical examination.  Additionally, the Veteran himself noted that, "My condition is good," and that he had not changed much since his last physical.  

VA medical records in 1979 reflect a diagnosis of gastritis.  In 1981 he had "probable acute gastroenteritis."  A July 1993 gastroscopy and biopsy with brushing revealed mild distal esophageal erythema, mild esophagitis, and a hiatal hernia.  Subsequent VA records up to the present reflect multiple complaints and diagnoses involving the Veteran's gastrointestinal system, to include reflux, hiatal hernia, diverticulosis, and a history of irritable bowel syndrome.  His recent VA treatment records reveal that his active problem list includes only esophageal reflux as a current medical concern.  Pharmacy records show that he has no active prescriptions for medication related to any gastrointestinal problem, to include reflux.  

The report of a July 2006 VA opinion based upon review of the Veteran's claims file and medical records provides that it was not likely that the Veteran's gastroenteritis and/or irritable bowel syndrome were the result of a disease or injury shown during the Veteran's active service.  The examiner noted that the Veteran's service treatment records showed one episode of treatment for gastroenteritis.  There were no findings of irritable bowel syndrome in his service treatment records.  There was no apparent medical association between his gastroenteritis and irritable bowel syndrome.  The Veteran's most recent evaluations found a hiatal hernia with associated reflux disease, and diverticulosis.  The examiner concluded that there was no association between these diagnoses and any disease or injury found in his service treatment records.

The Veteran underwent another VA examination for purposes of compensation in April 2013.  The examiner reviewed the Veteran's claims file and performed a clinical examination.  The examiner opined that the Veteran's currently-shown gastrointestinal disorders were less likely incurred in service or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner summarized the Veteran's treatment for gastroenteritis in 1971, his reflux disease, esophagitis, hiatal hernia, and gastritis.  The examiner also noted recent imaging studies showing simple cysts involving the liver and kidneys and a calcification affecting the right kidney.  The examiner concluded however, that there was no relationship to service, including the episode of gastroenteritis: 

[T]here was no evidence to substantiate his claimed gastrointestinal condition, both during service, at the separation examination of 7/22/71, which shows normal clinical evaluation for gastrointestinal systems, and immediately after discharge from service.  Findings, therefore, suggest that the Veteran's current gastric condition did not occur in service nor was it aggravated or caused by service, as it was only two decades after service, that is, in 1992, that the Veteran's medical records show he has been treated for diagnosed conditions of [gastroesophageal reflux disease], gastritis, and [irritable bowel syndrome].  While the most recent report of gastrointestinal study on 6/5/12 shows he has liver and kidneys conditions, these findings were also not present while he was in service and that this current kidney and liver condition is not associated with the gastroenteritis he was treated for while in service.  

In conclusion, therefore, because medical evidence and published reports show no support for the current gastrointestinal conditions as associated with herbicide exposure nor was it caused by, or aggravated by the gastroenteritis he had at one point in time in service, it is as less as likely as not (50 percent or lesser probability) that any current [gastrointestinal] disorder is etiologically related to the Veteran's period of active duty.  

Upon review, the Board concludes that absent any indication of a chronic disability involving the Veteran's gastrointestinal system during service or within several years after service, there is no basis for finding that the currently-shown disabilities had their inception during service.  Although the Board has conceded the impact of the lightning strike upon the Veteran's neurological system, there is no evidence whatsoever of any impact upon his digestive system, and generally-accepted medical principles would not indicate such a relationship.  Again, the Veteran does not possess the requisite medical expertise necessary to present an authoritative opinion on a complex medical matter such as this one.  Davidson, Jandreau.  

The medical opinions of record all weigh against any connection between the acute episode of gastroenteritis he experienced in service and his current disabilities, and indeed, the informed medical opinions weigh against any connection to service at all.  No other connection is apparent upon careful review either.  The preponderance of the evidence is against service connection for a gastrointestinal problem, and the appeal must be denied.





      Lung disability

The Veteran asserts that he now has fibrotic scarring of the lower lobe of the right lung due to exposure to asbestos in packing materials around guns, while living in barracks, and while wearing asbestos-lined gloves.  

The report of the July 1971 discharge medical examination reflects that the Veteran's lungs and chest were deemed to have been normal upon clinical examination.  A chest X-ray taken in July 1971 was interpreted as within normal limits.  

January 1998 VA X-ray reports show probable scarring in the right lower lobe.  A February 2001 private report noted that interstitial and pleural changes and a reduction in pulmonary function were consistent with a clinical diagnosis of mild asbestosis.  The February 2001 report noted that the Veteran was a plumber and steamfitter who was exposed to asbestos from 1971 to 1989.  Significantly, this private opinion does not link the Veteran's asbestosis to his military service or exposure to asbestos therein. 

A January 2004 VA X-ray report notes that the Veteran's lungs were clear.  The pertinent impression was no radiographic cardiopulmonary disease, no interval change (since February 2001 VA X-ray).  A November 2007 VA X-ray report provides that the Veteran reported previous "scarring."  The report compared the current findings to the January 2004 report, and notes that the Veteran's lung fields were clear, no change.  The impression was negative for scarring. 

Recent VA treatment records reflect that the Veteran receives no on-going medical care for any pulmonary concerns, and no lung problem is listed in his active medical problem list.  

The report of a March 2013 VA pulmonary examination for purposes of compensation shows that after reviewing the Veteran's claims file and performing a clinical examination, the examiner declined to render any pulmonary diagnosis.  The respiratory diagnoses of obesity with obstructive sleep apnea and multiple musculoskeletal complaints were rendered.  The examiner reviewed a December 2010 X-ray which showed a stable calcified granuloma in the right upper lobe, but otherwise clear lungs; and a September 2011 X-ray which showed interstitial markings with a few areas of suspected scarring in the lung bases, along with possible chronic obstructive pulmonary disease changes with mild basilar scarring.  The chest had an overall stable appearance, however, with no active chest disease.  The examiner opined that the "claimed condition" was less likely incurred in or caused by the claimed in-service injury or event; and provided the following explanation:  

The alleged exposure to asbestos in service seems minimal based upon the Veteran's self report.  There is no evidence of asbestos-related pleural plaques or asbestosis radiographically.  The lower zone radiographic findings are minor, non-specific, and of no clinical functional significance.  Finally, there are numerous alternative and more likely explanations of the Veteran's impairment, namely obesity, bronchitis, and numerous musculoskeletal problems.  None of these conditions can be attributed to asbestos exposure.  

The Veteran has submitted a November 2010 Internet article about asbestos at Fort Polk from the Army's Environmental and Natural Resources Management Division.  According to the article, many buildings and structures at Fort Polk were constructed and later renovated when asbestos-containing building materials were commonly utilized.  However, the article emphasizes that asbestos-containing materials do not pose a health hazard unless they are disturbed to cause the asbestos fibers to become airborne.  

According to the Veteran's service personnel records, he was stationed at Fort Polk from October 1968 to December 1968 for training.  His service treatment records contain a single dental record generated at Fort Polk, which is dated in January 1969.  Thus, for purposes of this decision, the Board finds that the Veteran had three to four months of service at Fort Polk in 1968 and 1969.  However, there is no indication whatsoever that the Veteran was involved in any activities that would have involved disturbing asbestos-containing materials so as to cause the asbestos fibers to become airborne.  Therefore, although the Veteran was located in a place where asbestos-containing building materials had been commonly utilized, the Board declines to find evidence of actual asbestos exposure simply on account of his presence at Fort Polk for a period of four months.  

The Board likewise finds no support for the Veteran's assertion that he was exposed to asbestos in packing materials around guns and while wearing asbestos-lined gloves.  There is no support for either theory in the claims file except the Veteran's own bald assertions.  As was explained earlier, VA guidance relating to development of claims concerning alleged asbestos exposure is focused on naval activities, particularly in shipyards.  The Veteran is not shown to have any such background in his service record, and indeed, as a Veteran of the United States Army, he would not be expected to have served in shipyards or on naval ships.

Thus, the evidence shows little likelihood that the Veteran was exposed to asbestos during service, while there is at least some evidence that he was exposed to asbestos during the course of his post-service employment.  Assuming arguendo  he was exposed to asbestos during service, he does not now have a disease which is medically-associated with asbestos exposure.  The VA examiner has rendered an informed opinion that none of the Veteran's current diagnoses is related to service either.  In sum, the preponderance of the evidence is against the Veteran's appeal, as no connection between the Veteran's currently-shown lung disabilities and service is shown.  The appeal must therefore be denied.







							[Continued on Next Page]

ORDER

Service connection for trigeminal neuralgia is granted, subject to the laws and regulations governing the award of monetary benefits. 

Service connection for a sinus disability is denied.

Service connection for a gastrointestinal disability is denied.

Service connection for a lung disability is denied.



			
      KATHLEEN K. GALLAGHER	K. OSBORNE
	             Veterans Law Judge                                      Chief Veterans Law Judge
       Board of Veterans' Appeals                               Board of Veterans' Appeals



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


